ADVANTEST CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) Yen (Millions) Assets December 31, 2009 March 31, 2009 Current assets: Cash and cash equivalents ¥ 89,417 105,455 Short-term investments 17,049 25,114 Trade receivables, net 13,625 10,415 Inventories 15,282 9,737 Other current assets 5,011 6,586 Total current assets 140,384 157,307 Investment securities 7,902 6,679 Property, plant and equipment, net of accumulated depreciation of 35,311 million yen and 34,372 million yen, as of December 31, 2009 and March 31, 2009, respectively 32,944 33,974 Intangible assets, net of accumulated amortization of 2,433 million yen and 2,397 million yen, as of December 31, 2009 and March 31, 2009, respectively 1,402 1,470 Other assets 2,515 2,629 Total assets ¥ 185,147 202,059 The accompanying notes, together with the Notes to Consolidated Financial Statements included in Advantest’s Annual Report on Form 20-F for the year ended March 31, 2009 are an integral part of the consolidated financial statements. -1- ADVANTEST CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) Yen (Millions) Liabilities and Stockholders’ Equity December 31, 2009 March 31, 2009 Current liabilities: Trade accounts payable ¥ 8,220 4,767 Other accounts payable 689 6,409 Accrued expenses 4,416 6,043 Accrued warranty expenses 2,717 2,811 Other current liabilities 4,151 1,507 Total current liabilities 20,193 21,537 Accrued pension and severance costs 14,779 13,996 Other liabilities 2,672 2,910 Total liabilities 37,644 38,443 Commitments and contingent liabilities Stockholders’ equity: Common stock, Authorized 440,000,000 shares; issued 199,566,770 shares 32,363 32,363 Capital surplus 40,416 40,320 Retained earnings 180,303 194,848 Accumulated other comprehensive income (loss) (16,249 ) (14,587 ) Treasury stock, 20,844,691 shares and 20,843,298 sharesas of December 31, 2009 and March 31, 2009, respectively (89,330 ) (89,328 ) Total stockholders’ equity 147,503 163,616 Total liabilities and stockholders’ equity ¥ 185,147 202,059 The accompanying notes, together with the Notes to Consolidated Financial Statements included in Advantest’s Annual Report on Form 20-F for the year ended March 31, 2009 are an integral part of the consolidated financial statements. -2- ADVANTEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Yen (Millions) Nine months ended Nine months ended December 31, 2008 December 31, 2009 Net sales ¥ 67,117 31,656 Cost of sales 38,323 17,291 Gross profit 28,794 14,365 Research and development expenses 19,644 12,953 Selling, general and administrative expenses 24,695 14,379 Operating income (loss) (15,545 ) (12,967 ) Other income (expense): Interest and dividend income 1,801 476 Interest expense (8 ) (3 ) Other, net (4,225 ) 1,111 Total other income (expense) (2,432 ) 1,584 Income (loss) before income taxes and equityin earnings (loss) of affiliated company (17,977 ) (11,383 ) Income tax expense (benefit) (7,374 ) 1,292 Equity in earnings (loss) of affiliated company (98 ) (82 ) Net income (loss) ¥ (10,701 ) (12,757 ) Yen Nine months ended Nine months ended December 31, 2008 December 31, 2009 Net income (loss) per share: Basic ¥ (59.87 ) (71.38 ) Diluted (59.87 ) (71.38 ) The accompanying notes, together with the Notes to Consolidated Financial Statements included in Advantest’s Annual Report on Form 20-F for the year ended March 31, 2009 are an integral part of the consolidated financial statements. -3- ADVANTEST CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Yen (Millions) Three months ended Three months ended December 31, 2008 December 31, 2009 Net sales ¥ 14,597 12,887 Cost of sales 12,686 8,615 Gross profit 1,911 4,272 Research and development expenses 6,072 4,240 Selling, general and administrative expenses 7,469 5,016 Operating income (loss) (11,630 ) (4,984 ) Other income (expense): Interest and dividend income 548 114 Interest expense (2 ) (1 ) Other, net (2,008 ) (106 ) Total other income (expense) (1,462 ) 7 Income (loss) before income taxes and equityin earnings (loss) of affiliated company (13,092 ) (4,977 ) Income tax expense (benefit) (5,361 ) 678 Equity in earnings (loss) of affiliated company (27 ) (14 ) Net income (loss) ¥ (7,758 ) (5,669 ) Yen Three months ended Three months ended December 31, 2008 December 31, 2009 Net income (loss) per share: Basic ¥ (43.40 ) (31.72 ) Diluted (43.40 ) (31.72 ) The accompanying notes, together with the Notes to Consolidated Financial Statements included in Advantest’s Annual Report on Form 20-F for the year ended March 31, 2009 are an integral part of the consolidated financial statements. -4- ADVANTEST CORPORATION AND SUBSIDIARIES Consolidated Statements ofCash Flows(Unaudited) Yen (Millions) Nine months ended Nine months ended December 31, 2008 December 31, 2009 Cash flows from operating activities:　 Net income (loss) ¥ (10,701 ) (12,757 ) Adjustments to reconcile net income (loss) to net cash provided by (used in)operating activities: Depreciation and amortization 6,956 3,160 Deferred income taxes (9,401 ) (299 ) Stock option compensation expense 172 96 Changes in assets and liabilities: Trade receivables 16,648 (3,430 ) Inventories 11,144 (5,659 ) Trade accounts payable (7,143 ) 3,585 Other accounts payable 1,061 (5,675 ) Accrued expenses (4,839 ) (1,603 ) Accrued warranty expenses (1,180 ) (99 ) Accrued pension and severance costs (254 ) 781 Other 5,239 2,283 Net cash provided by (used in) operating activities 7,702 (19,617 ) Cash flows from investing activities: (Increase) decrease in short-term investments (18,417 ) 7,301 Proceeds from sale of non-marketable investment securities 34 - Proceeds from sale of property, plant and equipment 390 150 Purchases of intangible assets (568 ) (112 ) Purchases of property, plant and equipment (4,523 ) (2,067 ) Other (322 ) 68 Net cash provided by (used in) investing activities　　 (23,406 ) 5,340 Cash flows from financing activities:　 Dividends paid (8,669 ) (1,748 ) Other (5 ) (6 ) Net cash used in financing activities (8,674 ) (1,754 ) Net effect of exchange rate changes on cash and cash equivalents (4,730 ) (7 ) Net change in cash and cash equivalents (29,108 ) (16,038 ) Cash and cash equivalents at beginning of period 147,348 105,455 Cash and cash equivalents at end of period ¥ 118,240 89,417 The accompanying notes, together with the Notes to Consolidated Financial Statements included in Advantest’s Annual Report on Form 20-F for the year ended March 31, 2009 are an integral part of the consolidated financial statements. -5- ADVANTEST CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1)Accounting Principles, Procedures and the Presentation of the Consolidated Financial Statements (a)Terminology, Form and Method of Preparation of the Consolidated Financial
